No. 05-141

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2006 MT 76N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

PAULA R. PIERCE,

              Defendant and Appellant.


APPEAL FROM:         District Court of the Eighteenth Judicial District,
                     In and For the County of Gallatin, Cause No. DC 04-207
                     Honorable Holly B. Brown, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Kirsten Mull Core, Attorney at Law, Bozeman, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Micheal S. Wellenstein,
                     Assistant Attorney General, Helena, Montana

                     Susan Wordal, City Attorney’s Office, Bozeman, Montana



                                                   Submitted on Briefs: March 21, 2006

                                                             Decided: April 18, 2006


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Paula R. Pierce appeals from the order entered by the Eighteenth Judicial District

Court, Gallatin County, affirming the judgment and sentence entered by the Bozeman

Municipal Court upon Pierce’s plea of guilty to the misdemeanor offense of operating a

motor vehicle while under the influence of alcohol or drugs (DUI). Before Pierce pled guilty,

the Municipal Court denied her motion to suppress evidence. Among other things, it

reasoned that, the arresting officer had particularized suspicion to stop Pierce’s vehicle based

on a citizen informant’s tip. See State v. Pratt (1997), 286 Mont. 156, 165, 951 P.2d 37, 42-

43. The District Court affirmed the Bozeman Municipal Court. Pierce appeals.

¶3     Pierce asserts the third factor of the Pratt test—whether the officer’s own observations

corroborated the informant’s information—was not satisfied here because the officer did not

observe her driving in an illegal manner or any other indication of her intoxication. Pierce

concedes that the third factor of the Pratt test may be satisfied if the officer finds the vehicle

and vehicle’s location substantially as described by the informant. She also does not dispute

that the officer here confirmed her vehicle’s make, model, license number, description,

general location, and direction of travel, as well as the presence of a female driver and a male
                                            2
passenger. She contends, however, that Pratt is distinguishable because a second officer in

that case questioned the citizen informant while the arresting officer investigated the

defendant.

¶4     We have determined to decide this case pursuant to Section I, Paragraph 3(d), of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record that Pierce’s appeal is without

merit because the legal issues are clearly controlled by settled Montana law that the District

Court correctly interpreted.

¶5     Affirmed.



                                                    /S/ KARLA M. GRAY


We concur:

/S/ W. WILLIAM LEAPHART
/S/ PATRICIA COTTER
/S/ JOHN WARNER
/S/ JIM RICE




                                            3